Citation Nr: 0413054	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-22 329	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for atrial 
fibrillation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from February 1951 to February 1953.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the appellant's claims of entitlement to 
service connection for hearing loss, tinnitus and atrial 
fibrillation.  In July 2003, the appellant subsequently asked 
that the case be transferred to the Boston RO which 
subsequently certified the case to the Board.

In the VA Form 9 filed by the appellant in July 2003, he 
stated that he wanted to have a Travel Board hearing.  In 
October 2003, the appellant notified the RO that he no longer 
wished to have a Travel Board hearing and that he wanted a 
personal hearing at the RO instead.   That hearing was 
conducted in December 2003.  Under these circumstances, the 
Board considers the request for a hearing before the Board to 
be withdrawn.  See 38 C.F.R. § 20.704(d).

By a May 12, 2004 memorandum, a Deputy Vice Chairman of the 
Board ruled favorably on the motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  68 Fed. Reg. 53682-84 (Sept. 
12, 2003).


FINDINGS OF FACT

1.  It is at least as likely as not that the appellant's 
current bilateral hearing loss and tinnitus are related to 
his active military service.

2.  No cardiac disorder was clinically noted on the 
appellant's January 1953 service separation examination and 
atrial fibrillation was not clinically demonstrated until 
November 2000.

3.  There is no nexus between the appellant's current atrial 
fibrillation and his active military service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss and 
tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2003).

2.  The appellant does not have atrial fibrillation that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

This is a case in which the complete service medical records 
are not in evidence.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
The RO has attempted to obtain alternative records, such as 
morning reports and Surgeon General's records, to show that 
the appellant had treatment during his military service, but 
no documents were found.

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

I.  Hearing loss and tinnitus

The appellant testified at his December 2003 RO personal 
hearing that he was exposed to noise from the firing of heavy 
weapons without any form of ear protection.  He stated that 
he had a consistent ringing in his ears that would not stop.  
See Hearing Transcript pp. 4-5.  The appellant's spouse 
testified that she had observed, prior to their marriage in 
February 1958, that the appellant did not always hear her.  
See Hearing Transcript p. 9.  She also testified that, after 
they were married, she noticed that the appellant would be 
irritable due to tinnitus.  See Hearing Transcript p. 9.

The appellant underwent a service separation examination in 
January 1953.  The report of medical history indicates that 
he complained of ear trouble.  On physical examination, the 
ears in general were normal.  The appellant demonstrated 
whispered voice hearing at 15 feet in each ear.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
evidence of record includes a written statement, dated in 
January 2003, from a man who had served with the appellant in 
the Army.  He stated that the two of them were assigned to a 
heavy weapons company, and that their training consisted of 
the firing of assorted weapons, including howitzer cannons.  
He further stated that they were never issued ear protection 
and would suffer from temporary hearing loss for two to three 
days.  He also said that the appellant suffered more from 
this than the rest of the soldiers and that he went to sick 
call after weapons firing training.  This statement 
corroborated an earlier written statement by the appellant 
dated in June 2001.

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The United States Court 
of Appeals for Veterans Claims (Court) explained that the 
threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

The appellant underwent a VA audiological examination in 
March 2002; the examiner reviewed the claims file.  The 
appellant complained of decreased hearing and bilateral 
tinnitus since the 1950s.  He reported a positive history of 
noise exposure while in the military.  He did not report any 
other occupational or recreational noise exposure.  This 
examination also included audiometric testing.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
100
105+
105+
LEFT
30
45
105
100
105

Speech audiometry revealed speech recognition ability of 36 
percent in the right ear and 44 percent in the left ear.

After examining the appellant, and reviewing the claims file, 
the examiner rendered a diagnosis of mild sloping to profound 
sensorineural hearing loss bilaterally.  The examiner stated 
that the configuration of the appellant's audiogram was 
consistent with his history of noise exposure, as well as 
aging.  The examiner further stated that the appellant's 
hearing loss is at least as likely as not due to his military 
noise exposure.  There is no contrary competent medical 
opinion of record.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's bilateral defective 
hearing and tinnitus are related to his active military 
service.  It is apparent that the appellant does suffer from 
current bilateral hearing loss and from tinnitus, that he was 
exposed to acoustic trauma from the firing of heavy weapons 
in service, and that the medical evidence of record as a 
whole supports the conclusion that there is an etiological 
relationship between the origin or severity of his bilateral 
hearing loss with tinnitus and the appellant's active 
military service.  (Tinnitus is often associated with 
sensorineural hearing loss.)  Therefore, the Board finds 
that, with resolution of doubt in the veteran's favor, 
service connection for tinnitus and bilateral hearing loss is 
warranted.



II.  Atrial fibrillation

The appellant testified at his December 2003 RO hearing that 
he had been hospitalized for his heart at Fort Jackson, South 
Carolina, and that he was told he would be fine and that he 
was okay.  See Hearing Transcript p. 5.  The appellant also 
testified that he was told that his service records were 
unavailable and that he could submit other evidence.  See 
Hearing Transcript p. 8.  The appellant further testified 
that he saw a private doctor after his separation from 
service and that this doctor told him that he had an 
irregular heartbeat that he did not have before, and that his 
blood pressure was okay.  The appellant said that this doctor 
was deceased.   He described the claimed heartbeat as 
palpitations and said that they had stayed with him all the 
years since service.  See Hearing Transcript pp. 11-12.  The 
appellant's spouse also testified that the irregular 
heartbeat was always there and that she would check his pulse 
at night.  See Hearing Transcript p. 9.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
cardiovascular-renal disease, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As previously noted, not all of the appellant's service 
medical records are in evidence.  The records associated with 
the January 1953 separation examination are in evidence, 
however.  The report of medical history indicates that the 
appellant reported pain and pressure in his chest; he denied 
palpitations or a pounding heart.  On physical examination, 
the thrust, size, rhythm and sounds of the heart were normal.  
A doctor's note indicates that the appellant complained of 
chest pain on exertion.

Review of the post-service medical evidence indicates that 
the appellant was seen in the Lahey Clinic in September 1997.  
He reported palpitations and occasional heart fluttering.  
These were brief and lasted a few seconds.  The report of an 
April 2000 cardiology consultation indicates that the 
appellant was referred for fluttering in the chest that he 
had experienced for the previous 20 years or so and that 
Holter monitoring conducted in 1983 had revealed very 
frequent supraventricular premature beats.  Prior cardiac 
testing had demonstrated no evidence of coronary artery 
disease.  The cardiologist rendered an impression of 
palpitations, unchanged in frequency over the previous 20 
years.  A June 2000 Lahey Clinic note states that apart from 
increased cholesterol, the appellant had no significant 
cardiac history.  In December 2000, the appellant was 
referred for management of atrial fibrillation and it was 
noted that the appellant had had a cardiac consultation with 
no definitive diagnosis made.  Apparently, atrial 
fibrillation was diagnosed during a November 2000 
hospitalization in Florida.  The appellant's past medical 
history was noted to be basically unremarkable.

The appellant contends that he suffered from a cardiac 
condition while in service and that he now suffers from the 
same or related disorder, namely atrial fibrillation.  
However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence is required.  
This requirement is not met by the claimant's lay opinion 
because he is not a medical health professional and his 
opinion does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The same is 
true of the appellant's representative.

In summary, the evidence of record indicates that the veteran 
says he received in-service treatment for heartbeat-related 
complaints, that no heart disorder was diagnosed, and that he 
was told he was fine.  There is no medical evidence of record 
to establish that he had any heart condition at the time of 
his service separation medical examination in January 1953.  
There is no evidence of record that the appellant suffered 
from a cardiovascular disease to a compensable degree within 
one year of his separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Atrial fibrillation was not diagnosed until 2000, 
almost fifty years after the appellant's separation from 
service.  The medical evidence of record indicates that the 
appellant's symptoms of a fluttering in the chest had been 
occurring only for 20 years or so.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated atrial fibrillation 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within a presumptive period, 
the Board is of the opinion that the claim for entitlement to 
service connection for atrial fibrillation must be denied.  
The Board also notes that the evidence of record is not in 
equipoise on the question of whether the appellant's atrial 
fibrillation should be service connected.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The Board notes that the various statements 
of the appellant that he suffers from a cardiac disorder that 
is causally connected to his active service are not probative 
as there is no evidence in the record that the appellant has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In this case, there is no medical evidence suggesting a 
connection between any current atrial fibrillation and his 
military service, including any heartbeat problem the veteran 
may have had in service.  Moreover, it is not shown that the 
atrial fibrillation is proximately due to, the result of, or 
aggravated by service or by a service-connected disease or 
injury.  In this regard it is noted that service separation 
medical records are negative for a diagnosis of any cardiac 
pathology.  Furthermore, there is no medical opinion of 
record etiologically relating the appellant's claimed atrial 
fibrillation to any in-service occurrence or event.

After consideration of the entire record and the applicable 
law, the Board finds that the appellant's atrial fibrillation 
is not related to his active service.  While it is apparent 
that the appellant does suffer from atrial fibrillation, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin or severity of that condition and active military 
service.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for atrial fibrillation.  As such, the evidence is 
insufficient to support a grant of service connection for 
that disorder.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against the 
appellant's service connection claim.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claims by means of 
the discussion in a May 2001 RO letter, the Statement of the 
Case (SOC) issued in May 2003, and the Supplemental Statement 
of the Case (SSOC) issued in February 2004.  He was informed 
by the SOC and the SSOC that the medical evidence of record 
did not show the existence of any heart condition until many 
years after service and that his claimed atrial fibrillation 
was not incurred in or aggravated by his active military 
service.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, in response to the RO's 
letter of May 2001, the appellant submitted copies of private 
treatment records concerning his atrial fibrillation.  
Thereafter, the RO informed the appellant that it had been 
unable to obtain his service medical records and the 
appellant and his spouse were subsequently able to present 
testimony at a hearing in December 2003.  The appellant was 
informed about the new regulations associated with the VCAA 
in the May 2003 SSOC.  The appellant was afforded the 
opportunity to submit all pertinent records in his possession 
and he did so, providing private medical records.  In March 
2004, the appellant's representative submitted a written 
statement indicating that the veteran had no further 
evidence.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection for atrial fibrillation, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  In this case, the veteran has atrial 
fibrillation, but there is no indication, except by way of 
unsupported allegation, that it may be associated with an 
event, injury, or disease in military service.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.


ORDER

Service connection for bilateral hearing loss and for 
tinnitus is granted.

Service connection for atrial fibrillation is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



